EMAS, J.
We affirm the trial court’s entry of partial summary judgment, as well as the subsequent final judgment of foreclosure, each entered in favor of appellee, upon its determination that appellee was a bona fide purchaser for value, and because there was no evidence establishing that, at the time appellee acquired its mortgage interest, it had constructive or actual notice of the existence of an unrecorded agreement, upon which appellant relies for the contention that appellant had a previously-acquired and outstanding interest in the property. See § 695.01(1), Fla. Stat. (2008); Gabel v. Drewrys Ltd., U.S.A., Inc., 68 So.2d 372 (Fla.1953); Warner v. Watson, 35 Fla. 402, 17 So. 654 (1895). We also find no error in the trial court’s denial of appellant’s motion to stay execution of the final judgment.1

. We note that, at the time the notice of appeal was filed, there remained unadjudicat-ed counterclaims below in lower case number 05-6744. However, appellee is not a party to those counterclaims and neither the trial court proceedings which form the basis for this appeal, nor our disposition of this appeal, affects appellant’s right to proceed on those counterclaims.